Name: 85/494/EEC: Commission Decision of 28 October 1985 amending Decision 82/835/EEC on the creation of the Committee for the European Development of Science and Technology
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1985-11-08

 Avis juridique important|31985D049485/494/EEC: Commission Decision of 28 October 1985 amending Decision 82/835/EEC on the creation of the Committee for the European Development of Science and Technology Official Journal L 296 , 08/11/1985 P. 0054 - 0054 Spanish special edition: Chapter 16 Volume 2 P. 0024 Portuguese special edition Chapter 16 Volume 2 P. 0024 *****COMMISSION DECISION of 28 October 1985 amending Decision 82/835/EEC on the creation of the Committee for the European Development of Science and Technology (85/494/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate, inter alia in view of the enlargement of the European Communities, to ensure a better balance in the representation of the Community's scientific circles, and whereas it is opportune to amend Commission Decision 82/835/EEC (1) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 3 (1) of Decision 82/835/EEC, is hereby replaced by the following: '1. The Committee shall consist of 24 members.' Article 2 This Decision shall apply from 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. Done at Brussels, 28 October 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 350, 10. 12. 1982, p. 45.